In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 12-618V
                                     Filed: August 10, 2017
                                      Not to be Published.

*************************************
J.T.,                                     *
                                          *
               Petitioner,                *
                                          *
 v.                                       *     Tetanus-diphtheria-acellular
                                          *     pertussis (Tdap); Table brachial
SECRETARY OF HEALTH                       *     neuritis; respondent concedes
AND HUMAN SERVICES,                       *     entitlement
                                          *
               Respondent.                *
                                          *
*************************************
Lisa A. Roquemore, Rancho Santa Margarita, CA, for petitioner.
Lisa A. Watts, Washington, DC, for respondent.

MILLMAN, Special Master

                                  RULING ON ENTITLEMENT 1

       On September 19, 2012, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that tetanus-diphtheria-acellular pertussis
(“Tdap”) vaccine he received on October 1, 2009 caused him neurological injury. Pet. at ¶¶ 1
and 2.

       On December 10, 2012, the undersigned held the first telephonic status conference in this
case. Respondent’s counsel stated that this might be a conceded case of a Table brachial neuritis.
Respondent wanted to file a Rule 4(c) Report. The undersigned gave petitioner until February 1,
2013 to make a demand on respondent.

1
 Because this unpublished ruling contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished ruling on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document’s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
        On December 18, 2012, respondent filed his Rule 4(c) Report conceding entitlement, i.e.,
that the Tdap vaccine caused petitioner’s left brachial neuritis, a Table injury. Respt’s Rep. at 6-
7. This case has been in damages since then. It is on the cusp of resolution by proffer.

        On August 10, 2017, respondent informally requested by e-mail to the undersigned’s law
clerk that the undersigned issue a ruling on entitlement. The undersigned GRANTS
respondent’s informal request.

       The undersigned rules that petitioner is entitled to damages.



IT IS SO ORDERED.


Dated: August 10, 2017                                           /s/ Laura D. Millman
                                                                   Laura D. Millman
                                                                     Special Master




                                                 2